Case 1:11-cv-00764-EAW-HKS Document 242 Filed 03/22/19 Page 1 of 1
Case 1:11-cv-00764-EAW-HKS Document 241 Filed 03/21/19 Page iof1

Bromeerc Law Orrice,P.c.

 

Brian L. Bromberg (Admitted in NY, NJ & CA) 26 Broadway, 21st Floor
New York, NY 10004
Phone: (212) 248-7906
Fax: (212) 248-7908

March 21, 2019

Via ECF
Honorable Elizabeth A. Wolford, U.S.D.J.
U.S. District Court, Western District of New York

2 Niagara Square
Buffalo, NY 14202

Re: Godson v. Eltman, Eltman & Cooper, P.C., et al
WDNY No. 11-CV-764(EAW)(HKS)

Dear Judge Wolford:

My office, together with co-counsel, represents Plaintiff Christopher
Godson in the above-referenced case.

On behalf of all parties, I am writing to request an extension of time,
until March 30, 2019, to provide the Court with a final affidavit
concerning distribution and negotiation of the settlement checks for the
class members. I am making this request because although some of the
dates in the various approval orders were extended to allow for the
orderly distribution of the settlement proceeds, the deadline for filing
the final report was not extended.

Respectfully,

 

ited States
DATED: 3/21/19

Brian L. Bromberg

cc: Hon. H. Kenneth Schroeder, Jr., U.S.M.J. (Via ECF)
All Counsel of Record (Via ECF)
